DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25 2022 has been entered.
Receipt of Arguments/Remarks filed on February 25 2022 is acknowledged. Claims 2-6, 14, 20-25, 33 and 36 were/stand cancelled. Claims 1, 18-19 and 26-27 were amended. Claims 38-45 were added.  Claims 1, 7-13, 15-19, 26-32, 34-35 and 37-45 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Withdrawn Rejections
The arguments filed February 25 2022 are persuasive to over come the rejection of claims 1, 7-19, 26-32 and 34-37 under 35 U.S.C. 112(a).  As pointed to by Applicants paragraph 0070 states that the particles can be manufactured by any means known in the art and that manipulation of the manufacturing process for PLGA particles can control particle properties.  Thus, as argued by Applicants the size distribution is routine and conventional and how to achieve or manipulate the size distribution is commonly known to one skilled in the art.  The examiner notes that Applicants are incorrect, claim 1 recites “about” 10% to “about” 50% for the size distribution.  However, because it has been argued that the specification teaches that this size distribution can be manipulated by means commonly known in the art and there is no criticality with regards to the size distribution the rejection is withdrawn.
The cancellation of claim 14 in the reply filed February 25 2022 has rendered the reject of the claim under 35 USC 112a moot.
While claim 27 does not properly show the amendment made to claim 27, the rejection of claim 27 under 35 USC 112a is withdrawn.  The claim not recites the PLGA has a molecular mass ranging from about 12 kDa to about 98 kDa which is supported by the instant specification.  
The amendments filed February 25 2022 have overcome the rejection of claim 26 under 35 USC 112b.  Proper antecedent basis has been provided.  
The rejection of claims 1, 7-19, 26-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. in view of Ozturk et al. and in further view in view of Cleland et al. (US Patent No. 7582311, cited in the Office action mailed on 11/9/20) is withdrawn.  Firstly, Vandervoort et al. teaches poloxamer and Carbopol reading on surfactant.  Secondly, newly cited Lo et al. used to address some of the new claims teaches these limitations.  Thus, in the interest of brevity, the above rejection is replaced with Lo et al.

Duplicate Claim Warning
Applicant is advised that should claim 44 be found allowable, claim 45 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims recite the same limitations and both depend from claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
Claims 42 and 43 introduce new matter as the claims recite the limitation: "substantially free” from poloxamer and polyacrylic acids.  There is no support in the specification for this limitation. The limitation of:  "substantially free" from poloxamer and polyacrylic acids was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed.  MPEP 2173.05(i) is clear, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).   The specification discloses poloxamer and polyacrylic acid.  Therefore, they may be explicitly excluded in the claims.  However, the instant claims do not exclude poloxamer and polyacrylic acid, the claim recites the particles are substantially free of which indicates that some of the poloxamer and polyacrylic acid remains.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free” in claims 42 and 43 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Substantially free indicates that some amount of the poloxamer and/or polyacrylic acid can be present.  However, the instant specification does not indicate how much can be present and still have the particles be substantially free of the poloxamer and/or polyacrylic acid.  Since the instant specification only contemplates their inclusion, the specification does not provide the standard for ascertaining the requisite degree of substantially free of poloxamer and polyacrylic acid.  
Claims 44-45 recites the effective amount of the PLGA particles ranges from about 102 to about 1020.  However, no units are associated with this numerical value.  Therefore, it is unclear what 102 to about 1020 is referring to.  The specification refers to 102 to about 1020 particles which the examiner assumes is the number of particles however the claims do not make it clear how the effective amount is being measured.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 7-8, 13, 15-19, 26-32, 34-35 and 37-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. (International Journal of Pharmaceutics, 2002, cited in the Office action mailed on May 10 2021) in view of Ozturk et al. (Pharmazie, 2010) as evidenced by Porporato et al. (Angiogenesis, 2012).
Applicant Claims
The instant application claims a pharmaceutical composition comprising an effective amount of negatively charged poly (lactic-co-glycolic acid) (PLGA) particles, wherein the PLGA particles have an average diameter ranging from about 0.3 µm to about 1 µm a zeta potential ranging from -100 mV to -30 mV, and a size distribution ranging from about 10% to about 50% of the average diameter range, wherein the PLGA particles are free from an additional therapeutic agent, and wherein the pharmaceutical composition is formulated for intravenous administration.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Vandervoort et al. is directed to biocompatible stabilizers in the preparation of PLGA nanoparticles.  PLGA utilized was Resomer® 503H which has a molecular weight of 34,000 (page 78, section 2.1).  A graphical representation of the particle size of PLGA nanoparticles obtained is given in Figure 2.  Particle sizes ranging from 300 to 3000 nm were measured.  For most polymers the size measured in points 3 and 4 are larger than point 1 and 2 (relating to the different PVA concentration).  Particle sizes are shown both before and after freeze drying.  Zeta potential values of the PLGA preparations before and after freeze-drying are shown in in table 3.  Carbopol (stabilizer) at points 3 and 4 (with no PVA present) created PLGA particles that had zeta potentials of -50.6 and -52.5 respectfully.  Poloxamer (stabilizer) at points 3 and 4 created PLGA particles that had zeta potentials of -49.4 and -41.9 respectfully.  The size at these points are about 400 nm (0.4 microns) for Carbopol and about 800 and 400 nm (0.8 and 0.4 microns) for poloxamer (figure 2).  As shown in Figure 2, increasing the concentration of the Carbopol increased in the particle size of the particles.  The particle size is an important particle property as it can influence the biopharmaceutical properties of the particle preparations.  The biodistribution of the particles may also depend on the particle size.  Particle size can be controlled by altering the concentration of PVA or the concentration of the other stabilizers in the formulation (page 84, paragraph bridging left and right column).  The zeta potential value is an important particle characteristic as it can include both particle stability as well as particle mucoadhesion.  More pronounced zeta potential values tend to stabilize particle suspension.  The electrostatic repulsion between particles with the same electrical charge prevents the aggregation of the spheres.  Zeta potential can be controlled by either altering the concentration of PVA or the concentration of the alternative stabilizer (page 85).  Freeze dried samples were resuspended in distilled water (page 81, section 2.5.1 and 2.5.2).  Table 1 shows the concentrations of polymers used in the experimental design.  Poloxamer was used at concentrations of 1.1% (-), 2.199% (0) and 4.398% (+).  Carbopol was used at concentrations of 0.006% (-), 0.012% (0) and 0.024% (+).  This is with 10% w/v of PLGA and either PVA in 0% (-), 0.5% (0) or 1% (+).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Vandervoort et al. teaches the importance of particle size, Vandervoort et al. is silent to the particle distribution.  However, this deficiency is cured by Ozturk et al.
	Ozturk et al. is directed to the influence of technological parameters on the physiochemical properties of blank PLGA nanoparticles.  Resomer 503H is utilized (page 665, right column).  It is taught that increasing PVA concentration resulted in smaller particle sizes and narrower particle size distributions (p<0.05), because PVA in the water phase enhances the stabilization of water droplets against coalescence and results in more uniform particle size distribution as the viscosity of the aqueous phase increases.  Also higher homogenization ranges and longer durations decreased the mean diameter of the particles (p<0.05).  Tables 1 and 3 show the effect of PLGA concentration and homogenization on particle size of nanoparticles.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al. and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  Since particle size is an important parameter as taught by Vandervoort et al., one skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size distribution.  Ozturk et al. seems to suggest that the particles taught by Vandervoort et al. would have particle size distributions overlapping with the instant claims.  Nonetheless, Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired biopharmaceutical properties.  
Regarding the claimed for intravenous administration and the limitation claim 26, this is the intended use.  A recitation of the intended use of the claimed invention, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 and MPEP 2145.  Vandervoort et al. teaches suspensions of the particles.  Clearly the particles are capable of performing the intended use.  
Regarding claims 7-8, Resomer 503H has a molecular weight of 28 kDa has about a 50:50 ratio of lactide to glycolide as taught by Ozturk et al. (section 3.1).  
Regarding claims 34-35, Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).  Vandervoort et al. teaches measurement of particle size with a zetasizer 3000 (Malvern Instruments) (section 2.5.1, page 81) which appears to be a similar device utilized in the instant specification (see paragraph 194 for example).  
	Regarding claims 38-41, "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003). Note MPEP 2111.04. A wherein clause that does not limit a claim to a particular structure does not limit the claim.  In this case, claims 38-41 recite the effect of the composition in use and does not change the structure of the composition claimed.  Since the prior art suggests the same PLGA particles with the same size and zeta potential, it would be expected to possess the same claimed use.   Additionally, as evidenced by Porporato et al., wounds notoriously accumulate lactate.  Several pieces of evidence suggest that lactate actively participates in the healing process thorough the activation of several molecular pathways.  It is shown that lactate delivered from a Matrigel matrix improves reperfusion and opposes muscular atrophy in ischemic hindlimb wounds in mice.  PLGA allows for the local and systemic lactate release, promoted angiogenesis and accelerated the closure of excisional skin wounds in different mouse strains (abstract).  Thus, PLGA via is degradation into lactate and glycolide has therapeutic activity.
	Regarding claims 42-43, Vandervoort et al. teaches that the Carbopol was used at concentrations of 0.006% (-), 0.012% (0) and 0.024% (+) which read on the particles being substantially free from polyacrylic acids.  
	

Claims 1, 7-13, 15-19, 26-32, 34-35 and 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandervoort et al. in view of Ozturk et al. as applied to claims 1, 7-8, 13, 15-19, 26-32, 34-35 and 37-43 and in further view in view of Lo et al. (Biomaterials, 2009).  
Applicant Claims
The instant application claims the composition comprises a buffer, an isotonic agent, a surfactant, or a combination thereof.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Vandervoort et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Vandervoort et al. teaches a composition comprising PLGA particles, Vandervoort et al. does not teach the composition additionally comprises a buffer, isotonic agent, surfactant or combination thereof or concentration of the solution.  However, this deficiency is cured by Lo et al.
	Lo et al. shows in figure 1 the surface structures of nanoparticles fabricated with charged surfactants.  Since surfactants are presumably incorporated into the surface of nanoparticles during the emulsion process, nanoparticles fabricated with charged surfactants are potentially charged as well.  Particles with hydroxy groups associated on surface are slightly negative in charge, while particles with carboxyl groups are strongly negative.  Amine groups give rise to positively charged nanoparticles.  Table 1 shows the zeta potential with the use of PEMA is very negative at -52 or -35.  Taught is suspending blank nanoparticles in a buffer solution of 10 mM HEPES and 1mM NaCl in 0.1, 0.5 or 1 mg/ml.  These buffer conditions were selected because the zeta potential of the nanoparticles in these solutions were the most negative (section 2.6).  The magnitude of the zeta potential gives an indication of the stability of the system, a large magnitude means that particles will tend to repel each other and not aggregate in solution (section 4).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al., Ozturk et al. and Lo et al. and utilize aqueous solvents such as physiological buffers like HEPES.  One skilled in the art would have been motivated to utilize a HEPES buffer as it’s a known suspending solution for blank nanoparticles as taught by Lo et al. and that these buffer conditions allow for the most negative zeta potential.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al., Ozturk et al. and Cleland et al. and sodium chloride which is both an isotonic agent and a preservative.  One skilled in the art would have been motivated to utilize sodium chloride as it is taught in the suspension medium of blank nanoparticles by Lo et al. 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Vandervoort et al., Ozturk et al. and Lo et al. and utilize PEMA as the surfactant in the formation of PLGA particles.  One skilled in the art would have been motivated to utilize PEMA in order to produce particles with a strong negative zeta potential as taught by Lo et al.  Since Vandervoort et al. shows the use of Carbopol which is similar to PEMA and has carboxylate groups which would be expected to produce a more negative zeta potential as taught by Lo et al.  
Regarding claims 44-45, it appears Applicant is claiming the number of particles.  This is an atypical way of claiming a concentration and thus the art is silent.  The prior art suggests mg/ml concentrations of blank nanoparticles which can be utilized.  The instant specification teaches that in a preferred embodiment the dose is 0.1% solids/ml.  While this concentration is slightly unclear, the examiner interprets this as 0.1 mg/ml.  Therefore, since Lo et al. teaches concentrations which are 0.1 mg/ml all the way up to 1 mg/ml it appears that these concentrations overlap with the instant claims.  While the exact concentration is not disclosed by Vandervoort et al., it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  NOTE: MPEP 2144.05.

Response to Arguments/Declaration under Rule 132
Applicant’s arguments filed February 25 2022 have been fully considered but they are not persuasive. 
Applicant argue that (1) on page 25 of the Final Rejection, the examiner cites Nicolete for the first time.  It is argued that the examiner relies on Nicolete to establish the expectedness of the lower end of the claimed diameter range and that this range was not amended.  Therefore, this is a new ground of rejection that is neither necessitated by an amendment nor based on information in an IDS.  
Regarding Applicant’s first argument, Nicolete was not used in the rejection.  Therefore, contrary to Applicant’s assertion there is no new grounds of rejection.  Nicolete was used in the response to argument section to rebut Applicant’s argument that particle sizes and distributions outside the pending claims are not efficacious or safe for targeted administration to phagocytic cells.  It was used to establish how one skilled in the art at the time of the invention would expect PLGA microparticles or nanoparticles to behave.  Thus, Applicant’s arguments with regards to improper finality is both incorrect and not persuasive.  
Applicant argues that (2) the examiner is incorrect that Applicant’s arguments are contrary to the claims in US Patent No. 9913883.  The pending claims and the arguments made in support thereof are directed to specific embodiments of the broader disclosure in the application.  Nothing  in Applicant’s present arguments are contrary to the method claims of US Patent No. 9913883.  
Regarding Applicant’s second argument, Applicants have repeatedly argued the criticality of the instantly claimed particle size, i.e. about 0.3 microns to about 1 micron.  Specifically, it has been argued that the particle sizes and distributions outside the pending claims are not efficacious or safe for targeted administration to phagocytic cells.  It is argued that particles smaller than 0.2 microns are not targeted to phagocytic cells.  Larger particles pose toxicity risk.  The examiner pointed to Applicant’s previous patent, 9913883, which claims that negatively charged particles between about 0.1 microns and about 10 microns can be administered to a subject to induce monocyte and/or neutrophil apoptosis,  This patent claims would suggest that particle sizes outside the claimed scope would be safe and efficacious and target phagocytic cells.  While this patent is directed to a method, the particles administered are the same PLGA particles.  Applicant has been attempting to establish the criticality of the instantly claimed particle size which is significantly narrower than the original claim scope, which is totally permissible.  However, the examiner’s position is that this argument is not persuasive because Applicant’s own work suggests that particle sizes outside the claimed range would work and can be safely administered.  
Applicant argues that (3) a proper obviousness analysis requires viewing the claims as a whole.  It is argued that the examiner must articulate a rationale to modify the primary reference to arrive at a pharmaceutical composition containing PLGA particles having the presently claimed features and which is free form an additional therapeutic agent.  It is argued that when properly viewed as a whole the cited prior art fails to teach or suggest PLGA particles having the claimed features without an additional therapeutic agent.  
Regarding Applicant’s third argument, firstly the recitation pharmaceutical composition, occurs in the preamble.  When reading the preamble in the context of the entire claim, the recitation pharmaceutical is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  In other words, the recitation pharmaceutical does not distinguish the instantly claimed composition from the composition taught in section 2.5.2 which are PLGA particles suspended in distilled water.  These particles are free of a therapeutic agent.  Even the recitation, “wherein the pharmaceutical composition is formulated for intravenous administration” does not distinguish the instantly claimed composition from the composition taught in section 2.5.2.  The instant specification teaches that injectable formulations include suspensions with water (see page 39 of the instant specification).  While Vandervoort teaches that the particles could be used for drug incorporation, this is just one embodiment.  This statement does not take away from the reference as whole which exemplifies suspensions with particles without drug.  With regards to the particle size distribution, Vandervoort is silent. Clearly there is some particle size distribution inherently possessed by the particles in Vandervoort, the reference just does not expressly state what that distribution is.  Ozturk et al. is also to the technological parameters on the physiochemical properties of blank PLGA nanoparticles.  Vandervoort et al. is directed to the study of surfactants on the formation of PLGA particles and compares Carbopol and poloxamer surfactants to polyvinyl alcohol.  As argued by Applicant in the response to the previous 112a rejection and pointed out in the instant specification the size distribution can be manipulated in the manufacturing process.  This is exactly what Ozturk et al. recognizes as well.  
Applicant argues that (4) Vandervoort measure the zeta potential of the suspension containing PLGA particles and poloxamer or Carbopol but not the PLGA particles per se because Vandervoort did not wash the particles.  Applicant points to the Shea declaration on this point.  It is argued that Vandervoort’s suspensions containing poloxamer or Carbopol and PLGA particles are not pharmaceutical compositions.  It is argued that Vandervoort discloses multiple other particles with zeta potentials and charges that do not fall within the pending claims and the examiner has articulated no rationale to select the zeta potential and diameters that fall within the claims.  Applicant and declarant Shea argue that Vandervoort only teaches PLGA particles with a therapeutic agent and nothing about PLGA having therapeutic activity itself.  The declarant argues that Ozturk and Vandervoort use different manufacturing methods.  It is argued that Ozturk uses PVA whereas Vandervoort does not use PVA. It is argued that Ozturk does not teach the instantly claimed particle size distribution.  It is argued that a p-value is not a measurement of particle size.  It is argued that the polydispersity of less than 0.8 means a broad distribution.   
Regarding Applicant’s fourth argument, as addressed above, the recitation pharmaceutical does not modify the structure of the composition in a way that structurally distinguishes the instant claims from the compositions taught in section 2.5.2 of Vandervoort.  Vandervoort also specifically calls out Carbopol and Poloxamer.  In the conclusion section Carbopol and poloxamer are taught as the exception in producing stable emulsions and are considered as valuable alternatives for PVA.  Thus, Vandervoort itself provides express motivation to choose these two polymers.  As shown in figure 2 when Carbopol and poloxamer are utilized particles with a particle size falling within the instant scope is produced at all data points.  Table 3 shows the zeta potential of the PLGA particles.  When PVA is not used in combination with the poloxamer or Carbopol (i.e. – data points), zeta potentials falling within the instant claims are achieved.  As taught by Lo et al. above, since  surfactants are presumably incorporated into the surface of nanoparticles during the emulsion process, nanoparticles fabricated with charged surfactants are potentially charged as well.  Particles with hydroxy groups associated on surface are slightly negative in charge, while particles with carboxyl groups are strongly negative.  Amine groups give rise to positively charged nanoparticles.  Thus, the examiner agrees that the presence of the Carbopol, for sure, would have an effect on the zeta potential, i.e. making it more negative, the examiner cannot agree that the particles themselves would not have a zeta potential falling within the scope.  Firstly, as shown in Table 1 the concentration of the Carbopol ranges from 0.006-0.024%.  As recognized by Lo et al., the surfactant will be incorporated into the surface of the nanoparticles and thus is part of the nanoparticle.  Therefore, the examiner cannot agree that the nanoparticles themselves do not have a zeta potential falling within the scope claimed as the surfactant is part of the nanoparticle.  While Vandervoort teaches the particles could be used for drug delivery, there is absolutely nothing in Vandervoort that suggests a drug has to be incorporated.  None of the examples include a drug.  Vandervoort expressly makes compositions containing the PLGA particles without drug.  While not necessarily required in order to render the composition obvious, newly cited Porporato et al. teaches that wounds notoriously accumulate lactate.  Several pieces of evidence suggest that lactate actively participates in the healing process thorough the activation of several molecular pathways.  It is shown that lactate delivered from a Matrigel matrix improves reperfusion and opposes muscular atrophy in ischemic hindlimb wounds in mice.  PLGA allows for the local and systemic lactate release, promoted angiogenesis and accelerated the closure of excisional skin wounds in different mouse strains.  In other words, Porporato et al. recognizes that PLGA has therapeutic activity in an of itself as it release lactate which has therapeutic activity.  This is an inherent property of PLGA.  Regarding the size distribution, firstly, the instant specification refers to Astete for common ways of making PLGA particles.  Astete et al. (attached to this Office action) is a review designed to present the reader with comprehensive information on PLGA nanoparticle synthesis, control of nanoparticle properties (i.e. size, size distribution, zeta potential, etc.) by manipulation of the synthesis parameters and methods available for nanoparticle characterization (paragraph bringing pages 247-248).  This suggests that one skilled in the art would readily recognize the conditions necessary to manipulate the size distribution.  Secondly, the examiner does not agree that Vandervoort does not teach the formation of particles with PVA.  Particles made solely with PVA do not read on the instant claims as they would not have the required zeta potential.  But PVA is utilized in concentrations up to 1% in the formation of the particles taught (see table 1 of Vandervoort).  Secondly, Carbopol and poloxamer are taught by Vandervoort as valuable alternatives for PVA.  Ozturk expressly teaches that the formation results in narrower particle size distributions.  It is stated in section 2.1 that because the PVA in the water phase enhances the stabilization of water droplets against coalescence and results in a more uniform particle size distribution as the viscosity of the aqueous phae increases.  Since Carbopol and poloxamer are alternatives for PVA which also enhance the stability of the particles as taught by Vandervoort.  Section 3.3.1 refers to the particle size distribution, it states that for a monodisperse system, the polydispersity index should be between 0.03 and 0.06 and refers to Zambaux et al. 1998.  The Zambaux reference (attached to this office) utilizes a double emulsion method to make nanoparticles of PLA with PVA yields particles with a polydispersity below 0.1.  Vandervoort is silent to the particle size distribution, clearly it possess a particle size distribution.  The state of the art recognizes that this is a parameter which can be manipulated by the concentration of the stabilizer (i.e. PVA or other surfactant) as well as other processing conditions.  Absent a demonstration of the criticality of the size distribution, manipulation of physicochemical properties based on routine and conventional methods known in the art is not a patentable modification.  
Applicant argues that (5) the recitation pharmaceutical composition and intravenous administration structurally distinguish the instant claims from the prior art.  It is argued that a pharmaceutical composition must be pharmaceutically acceptable.  It is argued that Vandervoort suspensions are not pharmaceutically acceptable.  It is argued that Lutrol F68 causes renal disfunction.  It is argued that the poloxamer when sonicated becomes highly toxic.  It is argued that polyacrylic acid has undesirable properties of increasing inflammatory monocytes.  It is argued that the presence of the Carbopol or poloxamer in the suspension is responsible for the relevant zeta potentials and diameters.  Removing them would result in particles that no longer have the claimed zeta potential.
Regarding applicant’s fifth arguments, firstly the references Applicant’s point to in their response (11-13) were not indicated where submitted but it appears they were cited on the IDS filed 8/10/20201.     Jacobs et al. teaches intravenous administration of a composition comprising Lutrol F68.  The toxicity of Pluronic F-68 reference submitted suggests dose related toxicity.  There is no evidence that the concentrations of poloxamers taught in Vandervoort which include 1.1% are toxic. The pharmaceutical bulletin toxicology studies show there is no mortality associated with intravenous injections of Carbopol up to 3%.    Since Vandervoort teaches only 0.024% of Carbopol it is clearly not toxic.  This is also supported by Gartlan.  Gartlan utilizes 2% Carbopol which is significantly higher than the highest concentration of 0.024% in Vandervoort.  Therefore, it is not clear that any of the effects seen in Gartlan would apply to the particles of Vandervoort.  While the examiner agrees that the presence of the Carbopol and poloxamer would make the zeta potential more negative, as indicated above, the examiner cannot agree that these surfactants are excluded.  Furthermore, Resomer 503H is an acid terminated PLGA.  Due to the carboxyl groups on the PLGA, the particles themselves would have a negative charge.  Furthermore, the instant specification, such as example 11, specifically refers to the PLGA particles as surface modified and modified by PEMA.  Therefore, Applicant’s own particles are modified by the surfactant utilized in the formation of the particles.  
Applicant argues that (6) arriving at the claimed invention requires manipulating all variables.  It is argued that the rejection is based on hindsight.  
Regarding Applicant’s sixth argument, the arguments are not factual.  Vandervoort expressly exemplifies suspension of PLGA particles with a particle size falling within the scope claimed and a zeta potential within the scope claimed wherein the particles are free of therapeutic.  Vandervoort expressly points the reader to Carbopol as being a preferred alternative to PVA.  This is not picking or choosing but based on the express teachings of the reference and therefore not hindsight.  The only parameter not expressly taught is the size distribution.  This is a parameter which can be manipulated and is well known to be manipulated as recognized by not only Applicant’s specification but the prior art.  Newly cited Lo et al., forms a suspension of blank PLGA particles in a buffer with sodium chloride.  It is specifically taught that this buffer is utilized because the zeta potential of the nanoparticles in these solutions were the most negative.  This results in a composition with the same claimed components.  If mucoadhesion were a desired property, then Vandervoort teaches that the anionic particles could be coated with a cationic polymer.  However, this same section it is stated that zeta potentials, being positive or negative, tend to stabilize particle suspensions.  Carbopol and poloxamer are the two stabilizers which produced the most stable particles and are clearly called out by Vandervoort.  Frohlich was not utilized to establish motivation to utilize negatively charged particles.  Vandervoort already exemplifies these particles and picks these specific particles as the best out of all the surfactants tested.  Frohlich was utilized to rebut Applicant’s position that one skilled in the art would not expect that negatively charged particles could interact with phagocytic cells.  The examiner neither made an inherency argument with regards to the size distribution nor took official notice.  The examiner merely stated that the Vandervoort was silent with respect to the size distribution.  Clearly it possess a size distribution but since the examiner does not possess access to lab, there is no way for the examiner to know what the size distribution of Vandervoort exactly is. It is entirely possible that the size distribution falls within the scope, the examiner just has no way of knowing. That is why the rejection was a 103 and Ozturk was utilized to establish that such a parameter would and could be manipulated by not only the surfactant concentration but also the homogenization power.  
Applicants argue that (7) with respect to claim 34-35, these limitations are not product by process claims.  
Regarding applicants’ first argument, the claims recite the diameter “is measured” by dynamic light scattering.  Measuring is a process step.  The basis of the rejection is that whether the measuring is by dynamic light scattering or another process does not distinguish the instant claims from an otherwise similar product found in the prior art.  Specifically, the device used to measure the particle size does not distinguish the instantly claimed composition from a composition wherein the particle size is measured with a different device.  Furthermore, as stated by the examiner, it appears that Vandervoort et al. measures the particle size by a similar device. 
Applicants argue that (8) the zeta potential is unexpected.  Applicant and declarant refer to Pearson.  Applicants argue that exhibit 2 of the Elhofy declaration compares particles having the claimed size and charge as claimed to positive or neutral particles.  It is argued that these results are unexpected and of a particle and statistical significance.  It is argued that the results are commensurate in scope.  It is argued that the Elhofy declaration shows the ability of the particles to promote particle interaction with negatively charge surface of phagocytic cells.  
Regarding Applicants fourth argument, firstly, Vandervoort et al. expressly teaches PLGA particles with the claimed zeta potential and molecular weight and particle size.  As indicated above, these particles are expressly called out in Vandervoort.   Therefore, regardless of what Pearson shows, this doesn’t take away from the teachings of Vandervoort which expressly call out particles with the same claimed zeta potential.   Secondly, based on the teachings of Lo et al. it is expected that the use of PVA would produce particles with a lower zeta potential and that PEMA would be part of the particles.  In fact, example 11 of the instant specification states that the surface of the PLGA is modified with PEMA.  Since PEMA possess carboxyl groups, as taught by Lo et al. it is contributing to the negative zeta potential.  So clearly the PEMA is having an effect on the zeta potential and there is no evidence that washing the particles would remove the surfactant that is incorporated into the surface of the particle.  The section in Frohlich applicants are pointing to has to do with cytotoxicity.  It is the next paragraph where Frohlich expressly states that in contrast to nonphagocytic cells, phagocytic cells preferentially interact with negatively charged particles, presumably due to the ingestion of bacterial which also displays a net negative charge.  This is an express teaching with regards to phagocytic cells and the interaction with negatively charged particles in general.  The Elhofy declaration is directed to polystyrene particles not PLGA particles.  
Acknowledgement is made of the Elhofy declaration submitted February 25 2022.  This declaration establishes that negatively charged PGLA particles can be made with surfactants other than PEMA.  The examiner does not dispute this.  In fact, polyacrylic acid (i.e. Carbopol) is the alternative surfactant suggested in the Elhofy declaration which is supported by Vandervoort.  This declaration just further supports that although Vandervoort is silent to the size distribution, the particles made by Vandervoort with Carbopol not only have the size and zeta potential claimed but also the polydispersity.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 13, 15, 17-19, 26-29, 31-32, 34-35 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9913883 in view of Ozturk et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a pharmaceutical composition comprising an effective amount of negatively charged poly (lactic-co-glycolic acid) (PLGA) particles, wherein the PLGA particles have an average diameter ranging from about 0.3 µm to about 1 µm a zeta potential ranging from -100 mV to -30 mV, and a size distribution ranging from about 10% to about 50% of the average diameter range, wherein the PLGA particles are free from an additional therapeutic agent, and wherein the pharmaceutical composition is formulated for intravenous administration.
	Patent ‘883 claims a method of inducing monocyte and/or neutrophil apoptosis in a subject comprising administering to said subject in need thereof an effective amount of a pharmaceutical composition comprising negatively charged poly(lactic-co-glycolic acid) (PLGA) particles and a pharmaceutically acceptable carrier, wherein said particles are free from attached or embedded peptides, antigens, and additional drugs or therapeutics, wherein the subject has an autoimmune disorder, an inflammatory disease is a transplant recipient, has ischemic reperfusion injury, atherosclerosis, has suffered from a cardiac infraction, or has a bacterial or viral infection, and wherein the administration induces monocyte and/or neutrophil apoptosis in the subject.  Zeta potential between 0 and -75 mV is claimed.  Particle sizes claimed is between about 0.1 microns to 10 microns.  Ratio of lactic acid to polyglycolic acid is 50:50.
	Patent ‘883 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
Ozturk et al. is directed to the influence of technological parameters on the physiochemical properties of blank PLGA nanoparticles.  Resomer 503H is utilized (page 665, right column).  It is taught that increasing PVA concentration resulted in smaller particle sizes and narrower particle size distributions (p<0.05), because PVA in the water phase enhances the stabilization of water droplets against coalescence and results in more uniform particle size distribution as the viscosity of the aqueous phase increases.  Also higher homogenization ranges and longer durations decreased the mean diameter of the particles (p<0.05).  Tables 1 and 3 show the effect of PLGA concentration and homogenization power on particle size of nanoparticles.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’883 and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  One skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size.  Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired properties.  
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as the method of the Patent utilizes a composition which is the same as instantly claimed in view of Ozturk et al.

Claims 1, 7-13, 15-19, 26-32, 34-35 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9913883 in view of Ozturk et al. as applied to 1, 7-8, 13, 15, 17-19, 26-29, 31-32, 34-35 and 37-45  above and in further view of Ewert et al. (US Patent No. 8067547). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant application claims the composition comprises a buffer, an isotonic agent, a surfactant and/or a preservative.
	The teachings of US Patent ‘883 and Ozturk et al. are set forth above.
	Patent ‘883 does not claim a buffer, an isotonic agent, a surfactant and/or a preservative.  However, this deficiency is cured by Ewert et al.
	Ewert et al. is directed to stable and soluble antibodies inhibiting TNalpha.  TNalpha is utilized in the treatment of join inflammation (column 1, lines 45-55).  Pharmaceutical composition include physiologically acceptable carriers or excipients.  These include buffers and/or preservatives.  Preservatives reduce bacterial action.  Buffers resist the changes in pH.  Isotonic means that the formulation has essentially the same osmotic pressure as human blood (column 12, lines 27-64 and column 13, lines 8-33).  Surfactants are added such that it reduces aggregation and minimizes the formation of particulates and/or reduces adsorption (column 17, lines 1-11).
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘883, Ozturk et al. and Ewert et al. and utilize common carriers or excipients such as buffers, preservatives, isotonic agents and surfactants.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1, 7-8, 13, 15, 17-19, 26-29, 31-32, 34-35 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11045492 (copending Application No. 15918682, USPGPUB No. 20190060354) in view of Ozturk et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘492 claims a method of treating cancer in a subject comprising administering to said subject a composition comprising a negatively charged particle wherein said particle is free from therapeutic agents.  PLGA is claimed.  Ratio of polylactic to polyglycolic acid is 50:50.  Zeta potential claimed is between -100 mV and 0 mV.  Diameter of the particle is between 0.1 and 10 microns.  Zeta potential of -40 mV and -75 mV is claimed.  Diameter of 0.2 to 2 microns is claimed.
Patent ‘492 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
The teachings of Ozturk et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’492 and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  One skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size.  Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired properties.  
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as the method of the Patent utilizes a composition which is the same as instantly claimed in view of Ozturk et al..

Claims 1, 7-13, 15-19, 26-32, 34-35 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent No. 11045492 (copending Application No. 15918682, USPGPUB No. 20190060354) in view of Ozturk et al. as applied to claims 1, 7-8, 13, 15, 17-19, 26-29, 31-32, 34-35 and 37-45 above and in further view of Ewert et al. (US Patent No. 8067547). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
The teachings of Patent ‘492 and Ozturk et al. are set forth above.
Patent ‘492 does not claim a buffer, an isotonic agent, a surfactant and/or a preservative.  However, this deficiency is cured by Ewert et al.
	The teachings of Ewert et al. are set forth above.
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ‘492, Ozturk et al. and Ewert et al. and utilize common carriers or excipients such as buffers, preservatives, isotonic agents and surfactants.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1, 7-13, 15-19, 26-32, 34-35 and 37-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16842565 (USPGPUB No. 20200338116) in view of Ozturk et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘565 claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain.  The diameter of the particles is from about 0.1 to 10 microns or 0.2 to about 2 microns.  Excipient including preservatives, buffering agents, surfactants, etc. are claimed.  
Copending’ 565 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
The teachings of Ozturk et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of copending ‘565 and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  One skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size.  Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7-13, 15-19, 26-32, 34-35 and 37-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16842341 (USPGPUB No. 20200276227). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.
Copending ‘341 claims a composition comprising particles having a negative surface charge, wherein the particles comprise polylactide-co-glycolide (PLGA) and a polyamino acid having a carboxyl group on the side chain, wherein the particles have a negative zeta potential ranging from -100 mV to about 0 mV or narrower ranges of -100 to -50 mV.  The diameter of the particles is from about 0.1 to 10 microns or about 0.2 to 2 microns.  Excipient including preservatives, buffering agents, surfactants, etc. are claimed.  
Copending’ 341 does not claim a particle size distribution however, this deficiency is cured by Ozturk et al.
The teachings of Ozturk et al. are set forth above.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of copending ‘341 and Ozturk et al. and manipulate the stabilizer concentration, the PLGA concentration or homogenization power/duration in order to manipulate the particle size, particle size distribution and zeta potential.  One skilled in the art would manipulate the stabilizer concentration in order to optimize the particle size.  Ozturk et al. teaches how the stabilizer concentration can be utilized to manipulate the particle size distributions.  Since particle size is an important parameter, one skilled in the art would desire a more uniform particle size in order to achieve the desired properties.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed February 25 2022 have been fully considered but they are not persuasive. 
Applicant argues that (1) the claims in the ‘883 patent are methods whereas the instant claims are directed to a composition.  The USPTO typically considers compositions and methods of use to be independent and patentably distinct.  It is argued that Patent ‘883 does not claim the particular particle size distribution. 
Regarding applicant’s first argument, the instant application is a CON of US Application No. 14210136 (US Patent ‘883).  Since the instant application is a CON, the 121 shield does not apply. Even if the Application was a DIV, the DIV would not be due to a restriction requirement set forth by the examiner.  Thus, the 121 shield would not apply.  Note MPEP 804.  Since patent ‘833 claims a composition with similar particles, the scopes overlap.  Ozturk et al. renders obvious the particle size distribution.  
	Applicant argues that (2) US Patent No. 11045492 is a method and the instant claims is a composition.  The USPTO typically considers compositions and methods of use to be independent and patentably distinct.  It is argued that Patent ‘492 does not claim the particular particle size distribution. 
Regarding applicant’s second argument, the instant application is a CON of US Patent No. 11045492. Since the instant application is a CON, the 121 shield does not apply. Even if the Application was a DIV, the DIV would not be due to a restriction requirement set forth by the examiner.  Thus, the 121 shield would not apply.  Note MPEP 804. Since copending ‘682 claims a composition with similar particles, the scopes overlap.  Ozturk et al. renders obvious the particle size distribution.  
	Applicant argues that (3) copending ‘565 and ‘341 do not have the diameter or zeta potential claimed and recite a polyamino acid side chain on the PLGA particles.  
Regarding applicant’s third argument.  Copending ‘565 claims a diameter of about 0.2 to about 2 microns which substantially overlaps the instantly claimed diameter.  Applicants have not demonstrated the criticality of 0.3 microns compared to 0.2 microns.  The PLGA particles have a negative surface charge.  This genus overlaps the instantly claimed range.  Applicants have not demonstrated the criticality of the claimed zeta potential for the reasons set forth above.  Regarding the ‘341 application, an overlapping zeta potential including a narrower zeta potential of -50 to -100 mV or -40 to -50 mV is claimed.  This anticipates the claimed zeta potential.  Copending ‘341 claims a diameter of about 0.2 to about 2 microns which substantially overlaps the instantly claimed diameter.  Applicants have not demonstrated the criticality of 0.3 microns compared to 0.2 microns.  Ozturk et al. renders obvious the particle size distribution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616